Order entered May 27, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00384-CR
                                    No. 05-14-00385-CR
                                    No. 05-14-00386-CR

                               CESAR BENITEZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
            Trial Court Cause Nos. F13-54265-M, F13-55077-M, & F14-00035-M

                                         ORDER
       Before the Court is the State of Texas’s May 27, 2015 Motion to Accept Brief Tendered.

We GRANT the motion and DIRECT the Clerk to file the brief tendered by the State on May

27, 2015.


                                                    /s/   ROBERT M. FILLMORE
                                                          PRESIDING JUSTICE